          Case 21-03035 Document 3 Filed in TXSB on 03/05/21 Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 IN RE:                                               §
 WESTWIND MANOR RESORT                                §    Case No. 19-50026 (DRJ)
 ASSOCIATION, INC., et al.                            §       (Chapter 11)
       Debtors.                                       §    Jointly Administered


 FORCE 10 AGENCY SERVICES LLC,     §
 TRUSTEE OF THE CREDITOR TRUST     §
                                   §
      Plaintiff,                   §
                                   §
 VS.                               §                          ADV. P. NO. 21-03035
                                   §
 BRENDAN M. FLAHERTY               §
 BMF PROPERTIES, LLC;              §
 WARRIOR GOLF, LLC;                §
 WHOLESALE GOLF SUPPLY &           §
 SERVICES, INC.;                   §
 DOT COM ASSET MANAGEMENT, LTD.;   §
 WARRIOR CUSTOM STORAGE & RV, LP, §
 RIVERBOUND STORAGE                §
 MANAGEMENT, LLC                   §
 CIMARRON FOOD AND BEVERAGE, INC.; §
 WOLF CREEK FOOD AND               §
 BEVERAGE, LLC;                    §
 WARRIOR TENNESSEE FOOD AND        §
 BEVERAGE, LLC;                    §
 DWIGHT BECKSTRAND                 §
 (D/B/A BECKSTRAND LAW OFFICES);   §
 REED A. COLEY; AND                §
 COLEYDOCTER, INC.                 §
                                   §
      Defendants.                  §

                       SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached
to this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of
this summons, except that the United States and its offices and agencies shall file a motion or answer
to the complaint within 35 days.

       Address of the clerk:                 United States Bankruptcy Court
                                             Of Southern District of Texas – Houston Division
                                             515 Rusk St.
                                             Houston, Texas 77002
           Case 21-03035 Document 3 Filed in TXSB on 03/05/21 Page 2 of 5


At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

        Name and Address of Plaintiff's Attorney:   CLIFFORD WALSTON
                                                    WALSTON BOWLIN, LLP
                                                    4299 San Felipe Street, Suite 300
                                                    Houston, Texas 77027

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.




IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.




                                     _____________________ (Clerk of the Bankruptcy Court)



Date:                                By:                            (Deputy Clerk)
           Case 21-03035 Document 3 Filed in TXSB on 03/05/21 Page 3 of 5


                                   CERTIFICATE OF SERVICE

I, Brian Denmon (name), certify that service of this summons and a copy of the complaint was made

                               (date) by:


X Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:
Please see exhibit “A” attached hereto.


   Personal Service: By leaving the process with the defendant or with an officer or agent of defendant
at:


  Residence Service: By leaving the process with the following adult at:


 Certified Mail Service on an Insured Depository Institution: By sending the process by certified
mail addressed to the following officer of the defendant at:


  Publication: The defendant was served as follows: [Describe briefly]


   State Law: The defendant was served pursuant to the laws of the State of                  ,
as follows: [Describe briefly]



        If service was made by personal service, by residence service, or pursuant to state law, I
further certify that I am, and at all times during the service of process was, not less than 18 years of
age and not a party to the matter concerning which service of process was made.

       Under penalty of perjury, I declare that the foregoing is true and correct.


       Date                    Signature

               Print Name:                    Brian Denmon

               Business Address:              4299 San Felipe, Suite 350

                                              Houston, Texas
     Case 21-03035 Document 3 Filed in TXSB on 03/05/21 Page 4 of 5


                                    Exhibit A

1.      Brendan M. Flaherty
        Matthew A. Lesnick
        LESNICK PRINCE & PAPPAS LLP
        315 W. Ninth St., Suite 705
        Los Angeles, CA 90015

2.      BMF Properties, LLC
        Matthew A. Lesnick
        LESNICK PRINCE & PAPPAS LLP
        315 Ninth St., Suite 705
        Los Angeles, CA 90015

3.      Warrior Golf LLC
        Matthew A. Lesnick
        LESNICK PRINCE & PAPPAS LLP
        315 W. Ninth St., Suite 705
        Los Angeles, CA 90015

4.      Wholesale Golf Supply & Services, Inc.
        Matthew A. Lesnick
        LESNICK PRINCE & PAPPAS LLP
        315 W. Ninth St., Suite 705
        Los Angeles, CA 90015

5.      Dot Com Asset Management, Ltd.
        Matthew A. Lesnick
        LESNICK PRINCE & PAPPAS LLP
        315 W. Ninth St., Suite 705
        Los Angeles, CA 90015

6.      Warrior Custom Storage & RV, LP
        GKL Registered Agents of DE, Inc., Registered Agent
        3500 S. Dupont Hwy
        Dover, DE 19901

7.      Riverbound Storage Management, LLC
        Ryan Rodney, Registered Agent
        230702 Birtcher Dr.
        Lake Forest, CA 92630

8.      Cimarron Food and Beverage, Inc.
        Matthew A. Lesnick
        LESNICK PRINCE & PAPPAS LLP
        315 Ninth St., Suite 705
        Los Angeles, CA 90015
      Case 21-03035 Document 3 Filed in TXSB on 03/05/21 Page 5 of 5



9.       Wolf Creek Food and Beverage, LLC
         Mark Abrams, Registered Agent
         3000 Union Road SW
         Atlanta, GA 30331

10.      Warrior Tennessee Food and Beverage, LLC
         Warrior Golf Capital, LLC, Registered Agent
         704 Harrison Ferry Rd
         Baneberry, TN 37890-4931

11.      Dwight Beckstrand
         Beckstrand Law Offices
         P.O. Box 188
         Kanosh, Utah 84637-0188

12.      Reed A. Cooley
         420 Stevens Ave, Suite 310
         Solana Beach, CA 92075

13.      CooleyDocter, Inc.
         Reed A. Cooley, Registered Agent
         420 Stevens Ave, Suite 310
         Solana Beach, CA 92075
